DETAILED ACTION
	This office action is in response to the RCE filed on June 3, 2021 in order to enter the AFCP 2.0 amendment filed on May 20, 2021.  In accordance with this amendment, claims 1, 2, 10, 18, 21, and 22 have been amended, while claims 5 and 14 have been canceled.
Claims 1-4, 6-13, 15-18 and 21-22 are pending, with (previously withdrawn claims 7-9 and 16-18) being rejoined upon an allowed independent claim (1 or 10). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered by the filing of a formal RCE on June 3, 2021. 

Election/Restrictions
Claims 1 and 10 are now directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn claims 7-9 and 16-18, rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 2, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 19-20 were canceled January 14, 2021), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Allowable Subject Matter
Claims 1-4, 6-13, 15-18, and 21-22 are allowed.  Claims 1, 10, and 22 are in independent form and have been amended into condition for allowance in the response dated May 20, 2021.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Adiletta ‘630; Daikuhara ‘176; Leigh ‘100; Okamoto ‘689) does not expressly teach or reasonably suggest, in combination, the features of the amended independent claims 1, 10, and 22, when considering such claim scope as a whole and as arranged.  Although any one structural feature of claims 1, 10, and/or 22 may be found in the prior art, or known in the optical networking field, the Examiner is unable to present a prima facie case of obviousness under 35 U.S.C. 103 based on these combinations.  The Examiner must consider the context of the specification and figures of the application and present clear evidence in the prior art to make obvious such combination(s), as a whole.  Claims 2-4, 6-9, 11-13, and 15-18 are in dependent claim form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-11), filed May 20, 2021 (and entered by the RCE dated June 3, 2021), with respect to the claim amendments to each independent claim 1, 10, and 22, have been fully considered and persuasive.  Based on the narrowing amendments of each independent claim, each 35 U.S.C. 103 prior art rejection mailed on March 22, 2021 has been withdrawn.  Claims 1-4, 6-13, 15-18, and 21-22 now serve to create a patentable distinction over the prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Note that previously withdrawn Species Groups II-IV (dependent claims 7-9 and 16-18) have been rejoined because they depend from an allowable independent claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 11, 2021